In an action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Westchester County (Marbach, J.), dated February 15, 1984, which, upon a jury verdict apportioning liabil*919ity equally between plaintiffs and defendant, was in favor of plaintiffs in the sum of $26,255.31.
Judgment affirmed, with costs.
At trial, plaintiffs produced ample evidence from which the defendant’s negligence could be inferred. Thus, this issue was properly submitted to the jury. Furthermore, we agree with the Trial Judge’s conclusion that General Obligations Law § 9-103 does not apply to the facts of this case. Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.